DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending as filed on 12/24/2019.

Information Disclosure Statement
The information disclosure statements filed 4/17/2020, 4/14/2021 and 12/13/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The documents (foreign office actions which are not in English), which have been struck through, have been placed in the application file, but the documents have not been considered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2018/0022875).
As to claims 1, 2, 5-7 and 9, Choi discloses production of a polyamide-imide (PAI) film [0035], wherein a PAI precursor is synthesized by polymerization of diamine, 
Choi exemplifies reaction of the anhydride ends of the PAI precursor with gamma-aminopropyltrimethoxysilane (APTMS) [0200] (i.e., a silane compound having an alkoxy group and an amine group, and according to the second species recited in instant claim 7). Given that Choi’s APTMS reacts with the anhydride ends of the PAI precursor, the APTMS is “used as an endcapping agent” as presently recited. Furthermore, in Choi’s example, TFDB is the only diamine utilized, and is therefore 100 mol% of the aromatic diamine monomer (i.e., within the presently claimed range of 70 mol% or more). 
Choi’s PAI film is prepared by heating the PAI precursor composition in [0202] at 300 C to obtain the PAI film [0203]. The conversion of Choi’s copolymer from an amide-amic structure ([0199]) to an imidized PAI corresponds to the presently recited “dehydration cyclization” (see also [0151]) while Choi’s reactions of diamine, diacyl chloride, dianhydride and APTMS in [0197-199] correspond to the presently recited polymerization [0118]. Choi further discloses mixing modified PAI precursor with 
As to claim 8, Choi discloses a PAI copolymer according to claims 6 and 7, as set forth above, wherein the silane compound having the alkoxy group comprises a silane compound having an alkoxy group and an amine group. Instant claim 6 encompasses embodiments wherein the silane compound having the alkoxy group is a silane compound having an alkoxy group and an amine group, OR, is a silane compound having an alkoxy group and an isocyanate group. While claim 8 further limits the silane compound having an alkoxy group and an isocyanate group recited in claim 6 to particular species, claim 8 still encompasses PAI copolymers wherein the silane compound having the alkoxy group comprises a silane compound having an alkoxy group and an amine
As to claim 15 and 17, Choi exemplifies [0203] a thin film comprising (formed by) a composition which comprises polyamideimide synthesized from the reactions of diamine, dianhydride and diacyl chloride, aminoalkoxy silane (i.e., comprises a PAI according to claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0022875).
As to claim 3, Choi discloses production of a polyamide-imide (PAI) film [0035], wherein a PAI precursor is synthesized by polymerization of diamine, dicarboxylic acid and dianhydride [0071], followed by reaction with an organosilane compound [0070]. See also [0114]. Choi exemplifies a polyamideimide film [0203] prepared from 2,2’-bis(trifluoromethyl)benzidine (TFDB) as the diamine, terephthaloyl chloride (TPCL) as a diacyl chloride monomer [0197-8], and 4,4′-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA) as tetracarboxylic dianhydride monomers [0199]. The reaction of diamine and diacyl chloride forms amide structural units [0197-8], while the imide structural units are formed from the reaction of the diamine with dianhydride [0199]. 
Choi exemplifies reaction of the anhydride ends of the PAI precursor with gamma-aminopropyltrimethoxysilane (APTMS) [0200] (i.e., a silane compound having an alkoxy group and an amine group. Given that Choi’s APTMS reacts with the anhydride ends of the PAI precursor, the APTMS is “used as an endcapping agent” as presently recited. Choi’s PAI film is prepared by heating the PAI precursor composition obtained in [0202] at 300 C to obtain the PAI film [0203]. The conversion of Choi’s copolymer from an amide-amic structure ([0199]) to an imidized PAI corresponds to the presently recited “dehydration cyclization,” while Choi’s reactions of the diamine, diacyl chloride, dianhydride and APTMS in [0197-199] correspond to the presently recited polymerization and hydrolysis condensation reactions [0118]. 
In Choi’s example, TFDB is the only diamine utilized, and is therefore 100 mol% of the aromatic diamine monomer (i.e., within the presently claimed range of 70 mol% or more). Choi fails to specifically teach a PAI prepared from 70 mol% or more of TFDB and further comprising at least one of the diamines recited in claim 3.
However, Choi teaches several suitable examples of the diamine which can be utilized, including 3,3’-diaminodiphenylsulfone (33DDS) (see p 12, third structure) and 4,4’-diaminodiphenylsulfone (44DDS) (named in [0113]). Choi teaches that the diamine compound can be used as a mixture of two or more as needed [0113]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB, 6FDA, BPDA, TPCL and APTMS, as disclosed by Choi, by combining the TFDB with any additional suitable diamine named by Choi to form the diamine component, including 33DDS or 44DDS (corresponding to the second and third diamine species recited in claim 3). Furthermore, the person having ordinary skill in the art would 
As to claim 11, Choi discloses production of a polyamide-imide (PAI) film [0035], wherein a PAI precursor is synthesized by polymerization of diamine, dicarboxylic acid and dianhydride [0071], followed by reaction with an organosilane compound [0070]. See also [0114]. Choi exemplifies a polyamideimide film [0203] wherein TFDB is utilized as the sole diamine, terephthaloyl chloride (TPCL) is utilized as the diacyl chloride monomer [0197-8], and 4,4′-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA) are utilized as the tetracarboxylic dianhydride monomers [0199]. The reaction of diamine and diacyl chloride forms amide structural units [0197-8], while the imide structural units are formed from the reaction of the diamine with dianhydride [0199]. In particular, the reaction of TFDB as diamine with 6FDA and BPDA as dianhydrides forms structural units according to instant formula (1), and the reaction of TFDB with TPCL forms structural units according to instant formula (2) [wherein 100 mol% of the moieties according to instant D1 and D2
Choi teaches that the polymerization condensation reaction may be performed by stirring the dianhydride, diamine and dicarboxylic acid compound [0118], and the condensation (PAI) product having a reactive functional group at both terminal ends can be reacted with the reactive organosilane compound to obtain polyamide-imide precursor modified with an alkoxysilane group [0123]. The terminal reactive functional group on Choi’s PAI precursor can be anhydride, amine or carboxylic acid [0130], and examples of the reactive organosilane compound include 3-aminopropyl trimethoxysilane (APTMS) [0128] [0200]. Given the explicit guidance to do so, as well as the limited number of types of PAI terminal groups disclosed by Choi (three), it would have been obvious to the person having ordinary skill in the art to have formed a PAI precursor from TFDB, 6FDA, BPDA and TPCL, as disclosed by Choi, having any of the three types of reactive groups named by Choi at each end, including carboxylic (i.e., derived from TPCL). The reaction of carboxylic end groups of the PAI with an amine functional reactive organosilane, as suggested by Choi, utilizing the amine functional reactive organosilane in Choi’s example [0200] and named in [0128] (i.e., APTMS) results in a PAI having end groups according to instant formula (3), wherein Z4 is represented by instant formula 3-a (i.e., derived from TPCL). 
Choi further teaches that the PAI precursor modified with alkoxysilane may react with a hydroxy or alkoxy group of oligosilica [0131]. Choi discloses mixing modified PAI precursor with oligosilica to obtain a composition [0149] and teaches a reaction of the alkoxysilane at the terminal end of the PAI precursor with an oligosilica precursor to form a crosslinking bond [0151]. The reaction of alkoxysilane and oligosilica, as disclosed by Choi, forms a silicon-oxygen-silicon bond as presently recited.  
As to claims 12 and 13, Choi suggests a PAI from TFDB, TPCL, 6FDA, BPDA and APTMS according to claim 11, as set forth above. 6FDA and BPDA have structures according to the first two chemical drawing recited in claim 12, while TPCL has a structure according to the first chemical drawing of claim 13. 
As to claim 14, Choi suggests a PAI from TFDB, TPCL, 6FDA, BPDA and APTMS according to claim 11, as set forth above. Claim 14 further limits the structure of the diamine units forming the PAI copolymer when the diamine structure is not according to instant D-1 (TFDB). However, while claim 14 further limits the structure of additional diamine units when additional diamine units are present, claim 14 does not require the PAI copolymer to have diamine units in addition to units from TFDB. Therefore, because claim 14 encompasses PAI copolymers wherein the diamine units are entirely formed from TFDB, claim 14 is rejected for the same reasons set forth with regard to claim 11. (If amended to require the units drawn in claim 14, the rejection of claim 14 would be modified to be similar to the grounds of rejection of claim 3 above). 

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0022875) in view of Sugawara et al (JP 2012184281; included machine translation cited herein). 
The rejection of claims 1 and 15 over Choi is incorporated here by reference.
As to claim 4, Choi discloses that the PAI film is a polymer material suited as a transparent film as an alternative to glass in a flexible display device [0004]. However, Choi fails to specifically teach a suitable molecular weight for the copolymer.
Sugawara discloses a polyimide film used as a plastic substrate for glass replacement in a display device (see paragraph bridging pp 1-2). Sugiwara teaches a weight average molecular weight preferably from 10,000 to 500,000, and teaches that when the molecular weight is lower, it is difficult to form a film and mechanical properties are poor, while at higher molecular weights, it becomes difficult to achieve an appropriate viscosity (p 6, near top). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Choi’s polyamideimide copolymer having any appropriate molecular weight within Sugawara’s range of 10,000-500,000, including within the presently claimed range of 150,000-500,000, in order to achieve the desired balance between viscosity, film formation and mechanical properties. 
As to claim 16, Choi fails to specifically teach including an endcapping isocyanate having a structure as recited in claim 16.
Sugawara discloses a component which can crosslink with a terminal functional group of a polyimide precursor, and contributes to improvement in heat resistance and mechanical properties of the resin composition after heat molding. Sugawara names blocked isocyanate group-containing compounds as examples of such a component. See p 6, upper half. 
Sugawara teaches that the blocked isocyanate compound is preferably a compound according to general formula II (p 8, lower half):

    PNG
    media_image1.png
    191
    393
    media_image1.png
    Greyscale
, and exemplifies a blocked isocyanate compound (Sumidur BL3175) copied below [0106 of original]:

    PNG
    media_image2.png
    145
    343
    media_image2.png
    Greyscale
, which has a structure according to instant formula 4 recited in claim 16. Sugawara teaches that utilizing less than 0.001 part by mass results in inferior mechanical properties, while excess of 20 parts by mass results in a hard/brittle film (p 9, upper half). Considering Sugiwara’s disclosure, the person having ordinary skill in the art would have been motivated to include a blocked isocyanate, such as Sumidur BL3175, in a composition of an imide-based polymer intended for formation of transparent films for glass replacement, in order to enable crosslinking of any reactive groups during film formation, and to thusly improve mechanical properties and heat resistance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition for a thin film comprising a PAI copolymer, as disclosed by Choi, by further including a blocked isocyanate (such as Sumidur BL3175) as disclosed by Sugawara, thereby arriving at the presently claimed subject matter. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0022875) in view of Bae et al (Towards colorless polyimide/silica hybrids for flexible substrates, Polymer 105 (2016) pp 124-132).
The rejection of claim 1 over Choi is incorporated here by reference.
As to claim 10, Choi teaches that the polyamideimide may include the structural unit represented by Formula D (i.e., amide unit formed from 1 diamine and 1 diacyl chloride) and the structural unit represented by Formula E (i.e., imide unit formed from 1 diamine and 1 dianhydride) in a ratio of about 90:10 to about 10:90 [0171]. Therefore, based on a total usage amount of 100 parts by mole of diacyl chloride and dianhydride, it would have been obvious to the person having ordinary skill in the art to have selected any usage amount of each of the diacyl chloride and dianhydride within Choi’s ranges of about 10 to 90 parts by mole (such that the two amounts total 100), including amounts of each within the presently claimed ranges of between 30 to 70 parts by mole. 
Choi further discloses synthesis of polyamideimide precursor having anhydride ends or carboxylic ends, and teaches that a content of reactive organosilane may range from 1 to 1.5 mole per 1 mole of the reactive functional residual group of the PAI precursor [0130]. The person having ordinary skill in the art would have recognized that, in order to provide anhydride or carboxylic end groups on a PAI precursor for reaction with aminoalkoxy silane, it would be necessary to form the PAI precursor by utilizing less than 100 parts by mole of diamine based on 100 parts by mole of diacyl chloride and dianhydride. However, Choi fails to specifically teach suitable ranges of amounts of based on 100 parts by mole of the diacyl chloride and dianhydride. 
Like Choi, Bae teaches a colorless flexible substrate formed from a polymer/inorganic hybrid. Bae teaches a colorless polyimide-silica hybrid for flexible substrates (p 125, left), wherein the polyimide is formed from TFDB as the diamine, and from 6FDA (or from 6FDA and BPDA) as dianhydride (see table 1 on p 126). As shown in Scheme 1 on p 126, Bae teaches polyimide precursor wherein anhydride ends have reacted with amino alkoxysilane to produce a silane end-capped polymer. Like Choi, Bae teaches subsequent formation of a composition with silica, followed by film formation (p 126 scheme 1; p 125, section 2.3). Bae teaches that the maximum loading of silica increases as molecular weight decreases, attributed to an increase in miscibility due to increased silane concentration at the end of the polymer chain, and increase in polymer mobility (p 128, section 3.2). See also p 129, figure 6. As shown in Table 4, as the amount diamine relative to dianhydride in the polyimide decreases, the molecular weight (DP, degree of polymerization) decreases (p 129). Based on 100 parts by mole of the dianhydride, Bae discloses amounts of diamine ranging from 93-97 mole (table 1, p 126). In both the synthesis of PI1-2 (ratio of diamine/dianhydride 94/100) and PI2 (ratio of diamine/dianhydride 95/100) the diamine and dianhydride are reacted to form an anhydride terminated oligomer, then aminoalkoxy silane (APS) is added to convert all anhydride end groups into silane groups (see paragraph bridging columns on p 125). In both examples, the amount of APS added is 2 times the molar difference between diamine and dianhydride (i.e., in PI1-2, 12 moles of APS based on 100 moles of dianhydride; in P2, 10 moles of APS based on 100 moles of dianhydride).
As set forth above, and as supported by Bae’s disclosure, the person having ordinary skill in the art would have recognized that in order to provide a PAI having anhydride or carboxylic end caps, the molar amount of diamine monomer must be less than the total number of moles of diacid and dianhydride monomers. Further considering Bae’s disclosure, the person having ordinary skill in the art would have recognized that the molecular weight of an imide polymer depends on the amount of diamine utilized, relative to the total amount of carboxylic functional monomer. Therefore, in light of Bae’s disclosure, the person having ordinary skill in the art would have been motivated to select an appropriate molar deficit of diamine relative to the diamine-reactive monomers (dianhydride, diacyl chloride) in order to tune the molecular weight according to the desired amount of silica loading and desired properties associated therewith (CTE, film brittleness, Table 4). Additionally, given the guidance in both Bae and Choi (see [0200]), the person having ordinary skill in the art would have been motivated to utilize silane in an amount of ~2 times the difference between the moles of diamine and the moles of (dianhydride+diacyl chloride) in order to provide aminoalkoxysilane caps on both ends of PAI precursor terminated with anhydride or carboxylic groups. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB, 6FDA, BPDA, TPCL and APTMS, as disclosed by Choi, by utilizing any appropriate amount of diamine relative to 100 mole of 6FDA, BPDA and TPCL in order to achieve the desired molecular weight, particularly amounts within Bae’s range of 93-97 mole (which falls within the presently claimed range of 70-100), and by further utilizing APTMS in any amount corresponding to twice 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHEL KAHN/Primary Examiner, Art Unit 1766